Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments filed 6/13/22 regarding claims rejections under 35 U.S.C. 
103 in claims 1-2, and 4-17 have been fully considered and they are persuasive. Therefore, the claims rejections for claims 1-2, and 4-17 have been withdrawn.

Reasons for Allowance
Claims 1-2, and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior arts are “Jurgen WO 2014095279”, “Horning US 20060273800”, and “Tanaka US 20140077783”. 
As to claim 1, the combination of Jurgen, Horning, and Tanaka teaches all the claim limitations except “an apparatus which is adapted to calibrate the battery simulator and which has an input and an output, for connection of the battery simulator, wherein between input and output a current path with a current strength measuring device for measuring the current strength in the current path is provided wherein at least one capacitor is connected in the current path of the apparatus”. The claim has unique limitations and differentiates itself from the prior arts. The invention provides a device for calibrating battery simulator, and the device has simple structure that enables automatic calibration of battery simulators in improved manner. The voltage and the current strength are measured using suitable internal measuring systems in the battery simulator for regulating the battery simulator, and this is advantageous since the voltage delivered by the battery simulator should either be constant or current-dependent according to a simulation model of a battery. It is further advantageous because the device for calibrating the battery simulator can not only measure the current strength but also the voltage, and the entire system of the battery simulator can be calibrated with the aid of a single device. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Jurgen, Horning, and Tanaka to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraph 7; Pages 2-3, Paragraphs 11; Page 3, Paragraph 12 in the filed specification.

As to claim 15, the combination of Jurgen, Horning, and Tanaka teaches all the claim limitations except “an apparatus having an input and an output for connection of the battery simulator, wherein a current path whose current strength is measured, is provided between the input and the output, wherein a capacitor in the current path is at least partially charged by the battery simulator and then the capacitor at least partially charges the battery simulator”. The claim has unique limitations and differentiates itself from the prior arts. The invention provides a device for calibrating battery simulator, and the device has simple structure that enables automatic calibration of battery simulators in improved manner. The voltage and the current strength are measured using suitable internal measuring systems in the battery simulator for regulating the battery simulator, and this is advantageous since the voltage delivered by the battery simulator should either be constant or current-dependent according to a simulation model of a battery. It is further advantageous because the device for calibrating the battery simulator can not only measure the current strength but also the voltage, and  the entire system of the battery simulator can be calibrated with the aid of a single device. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Jurgen, Horning, and Tanaka to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraph 7; Pages 2-3, Paragraphs 11; Page 3, Paragraph 12; Page 4, Paragraph 21 in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/            Examiner, Art Unit 2863                     

/TARUN SINHA/            Primary Examiner, Art Unit 2863